Citation Nr: 1742155	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-29 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the right lower extremity (sciatic nerve).

2.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity (sciatic nerve).  

3.  Entitlement to a rating in excess of 10 percent from April 20, 2010 to March 16, 2017, for coronary artery disease (CAD) with revascularization and ischemic heart disease (IHD).  

4.  Entitlement to a rating in excess of 30 percent from March 16, 2017 for CAD with revascularization and IHD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from February 1964 to April 1968.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from December 2010 and January 2012 rating decisions by the San Juan, the Commonwealth of Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA) in which, inter alia, the RO granted service connection for CAD with revascularization and IHD and assigned an initial rating of 10 percent evaluation effective April 20, 2010.  In January 2012, the RO continued an evaluation of 20 percent for peripheral neuropathy of the right and left lower extremity effective April 20, 2010.  The Veteran timely appealed the assigned ratings.

The Veteran was scheduled for a hearing before a decision review office (DRO) at the RO on March 20, 2014.  On the date of the hearing, he cancelled the hearing with the understanding that he would receive VA examinations and a readjudication of the issues on appeal.  As discussed in further detail below, the Veteran was afforded new VA examinations and medical opinions in response to his claims and the AOJ has readjudicated the claims on appeal.  The Board will therefore proceed with a decision in this case without a hearing.  

In July 2015, the Board issued a decision in this appeal awarding 40 percent evaluations, but not higher, for peripheral neuropathy of the lower extremities throughout the claims period, denying a rating in excess of 10 percent for a heart disability, denying service connection for erectile dysfunction, and finding that the claim for entitlement to a total disability rating due to individual employability (TDIU) was limited to consideration of the period prior to May 2, 2014.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims Court (Court) and in October 2016, the Court granted a Joint Motion for Remand (JMR) filed by the parties, vacating and remanding portions of the Board's July 2015 decision.  The appeal was returned to the Board for further action on the claims for peripheral neuropathy, a heart disability, erectile dysfunction, and a TDIU. 

In February 2017, the claims were remanded for further development.  

In a June 2017 rating decision, the RO granted service connection for erectile dysfunction, granted a TDIU, granted service connection for peripheral neuropathy of the right and left lower extremity (femoral nerve), assigned a higher evaluation of 30 percent for a heart disability with an effective date of March 16, 2017, and continued an evaluation of 40 percent for peripheral neuropathy of the right and left lower extremity (sciatic nerve) with an effective date of April 20, 2010.  Thus, resolving some of the claims previously on appeal.  The Veteran has not indicated satisfaction with the increased rating that has been granted and the Board will therefore address these claims.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

The September 2013 statement of the case (SOC), in addition to the issues listed on the title page, also addressed claims for entitlement to service connection for bilateral cataracts, a left eye scar, a refractive error, and skin conditions diagnosed as seborrheic keratosis and vitiligo.  These claims were not included on the Veteran's October 2013 VA Form 9 and no other substantive appeal was received perfecting them.  The claims were not certified to the Board and the Veteran has not indicated that he wishes to pursue them.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Thus, the claims for entitlement to service connection for bilateral cataracts a left eye scar, refractive error, and skin conditions diagnosed as seborrheic keratosis and vitiligo are not currently before the Board.  



FINDINGS OF FACT

1.  Throughout the entire rating period on appeal, the evidence shows that the Veteran's peripheral neuropathy of the right lower extremity more closely approximated moderately severe, and not severe, incomplete paralysis of the sciatic nerve.  

2.  Throughout the entire rating period on appeal, the evidence shows that the Veteran's peripheral neuropathy of the left lower extremity more closely approximated moderately severe, and not severe, incomplete paralysis of the sciatic nerve.

3.  Throughout the entire rating period on appeal, the Veteran's CAD required continuous medication and produced metabolic equivalents (METS) between 7 and 10 with LVEF at 55 percent and evidence of cardiac hypertrophy on electrocardiogram; without complaints of dyspnea, fatigue, angina, dizziness, or syncope.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for peripheral neuropathy (sciatic nerve) of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321 (b), 4.1-4.7, 4.10, 4.21, 4.124 Diagnostic Code (DC) 8520 (2016).

2.  The criteria for a rating in excess of 40 percent for peripheral neuropathy (sciatic nerve) of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321 (b), 4.1-4.7, 4.10, 4.21, 4.124 DC 8520 (2016)

3.  The criteria for an initial rating of 30 percent, but not higher, from April 20, 2010 to March 16, 2017, for the Veteran's service-connected CAD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 4.104, DC 7005 (2016).

4.  The criteria for a rating in excess of 30 percent, from March 16, 2017, for service-connected CAD, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 4.104, DC 7005.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran underwent a VA examination for his peripheral neuropathy in October 2013 and for his heart disability in April 2013.  In the October 2016 JMR, the parties agreed that a remand was warranted for the Board to discuss whether the October 2013 and April VA examinations were adequate, and if not, remand for an adequate examination.  

As noted above, the claims were remanded in February 2010 for adequate VA examinations.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated in the discussion below, the Board finds that the VA examinations are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A. Peripheral Neuropathy of the Lower Extremities

The Veteran's service-connected peripheral neuropathy of the right and left lower extremity (sciatic nerve) is evaluated at 40 percent disabling under 38 C.F.R. § 4.124a, DC 8520.

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  Paralysis of the sciatic nerve, such as that caused by sciatica, is rated under DC 8520.  Under DC 8520, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent evaluation, and moderate incomplete paralysis warrants a 20 percent rating.  Finally mild incomplete paralysis warrants a 10 percent rating.  See 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. VA's Adjudication Manual gives the following guidance on cases where a peripheral nerve disability is only manifested by sensory impairment:  "To make a choice between mild and moderate, consider the evidence of record and the following guidelines:  The mild level of evaluation would be more reasonably assigned when sensory symptoms are recurrent but not continuous assigned a lower medical grade reflecting less impairment and/or affecting a smaller area in the nerve distribution.  Reserve the moderate level of evaluation for the most significant and disabling cases of sensory-only involvement.  These are cases where the sensory symptoms are continuous assigned a higher medical grade reflecting greater impairment and/or affecting a larger area in the nerve distribution."  VA Adjudication Procedures Manual, III.iv.4.G.4.b (October 25, 2016).

The words "mild," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, DC 8510 - 8730.  

The Board finds that an evaluation higher than 40 percent for the Veteran's peripheral neuropathy (sciatic nerve) of the right and left lower extremities are not warranted.  

The Veteran underwent a peripheral nerves VA examination in September 2010.  The Veteran reported that he gradually developed symptoms of bilateral foot pain and numbness which were present during physical exertion and improved with rest.  He reported that he also felt pin/needle sensation at the legs on occasions.  Upon examination, no muscle atrophy was noted.  The examiner noted a diagnosis of severe sensory, moderate motor, axonal and demyelinating peripheral neuropathy of lower extremities with nerve dysfunction and neuralgia.  No paralysis and neuritis was noted.  

In a December 2012 VA examination for the Veteran's spine, the examiner noted numbness and paresthesias with no leg or foot weakness.  

A sensory examination done in September 2011 by a VA examiner noted abnormality in sensation in the lower extremities.  No muscle atrophy was noted.

In October 2013, the Veteran underwent a VA examination for his peripheral neuropathy.  Upon examination, the examiner noted that the Veteran had moderate to severe intermittent pain, moderate paresthesia and/or dysesthesias, and moderate numbness in the lower extremities.  No muscle atrophy was noted.  The Veteran had incomplete paralysis that was characterized as moderately severe in his sciatic nerve for the lower extremities.  

In March 2017, the Veteran underwent a VA examination for his peripheral neuropathy.  The examiner noted that the Veteran had moderate to severe pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the lower extremities.  His position sense was absent bilaterally as well as vibration sensation.  No muscle atrophy was noted.  The Veteran's sciatic nerve testing revealed incomplete paralysis that was characterized as moderately severe bilaterally.  

The Veteran's peripheral neuropathy was specifically noted to be "moderate to severe" in degree by VA examiners in October 2013 and March 2017.  While an examiner's characterization of the level of impairment is not binding on the Board, 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity"), here those characterizations were consistent with the evidence of record, the most pertinent of which is discussed above.  That evidence reflects that the symptoms have more closely approximated moderate to severe incomplete paralysis of the sciatic nerve throughout the rating period on appeal.  In this regard, the evidence shows that the Veteran had diminished sensation in of the bilateral lower extremities.  The Veteran has also reported pain, numbness and tingling in his lower extremities.  The Veteran consistently reported experiencing numbness, tingling, and weakness in his lower extremities, as reflected in his VA examinations.  In light of the foregoing, the Board concludes that the Veteran's peripheral neuropathy of the right and left lower extremities more closely approximate the criteria for a 40 percent disability rating.

The Board also finds that the evidence does not more nearly approximate severe incomplete paralysis of the bilateral lower extremities and the evidence was not approximately evenly balanced on this point at any time during the appeal period.  Although there were abnormal findings of decreased sensations, as well as reports of tingling, numbness and severe pain, the Veteran demonstrated normal reflex testing throughout the relevant time period.  Furthermore, there was no evidence of muscle atrophy or foot drop.  Accordingly, it cannot be said that the nature and severity of the abnormalities more nearly approximated moderately severe or severe incomplete paralysis or that the evidence is in relative equipoise on this point.  

For the foregoing reasons, the preponderance of the evidence is against a rating in excess of 40 percent for the Veteran's service-connected peripheral neuropathy (sciatic nerve) of the right and left lower extremities.  The benefit of the doubt doctrine is therefore not for application and the claims for higher ratings for these disabilities must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

B.  Heart Disability

The Veteran's service-connected CAD is evaluated at 10 percent disabling prior to March 16, 2017 and in excess of 30 percent thereafter under 38 C.F.R. § 4.104, DC 7005.  

Pursuant to DC 7005 for evaluating coronary artery disease, a workload of greater than 7 METS but not greater than 10 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required warrants a 10 percent disability rating.  A workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray warrants a 30 percent evaluation.  More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent rating.  A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Board finds that an initial rating of 30 percent prior to March 16, 2017 is warranted and higher than 30 percent thereafter is not warranted.  

In June 2010, the Veteran underwent a VA examination for his heart disability.  The Veteran reported that ever since his cardiac catheterization, he has been stable without further episodes of chest pain or myocardial infarction.  At the time of the examination, the Veteran denied angina, dyspnea, fatigue, dizziness, or syncope.  He further reported that he was able to clean the patio, brush, the floor, and carry bags.  No evidence of congestive heart failure was noted.  The examiner noted the Veteran's ejection fraction was at 55 percent, and he had estimated METS at 7-10.  A diagnosis of IHD and CAD with revascularization was noted.

VA treatment records reveal that the Veteran's heart disability was characterized as asymptomatic during 2013 primary care appointments and the Veteran consistently denied chest pain, shortness of breath, paroxysmal nocturnal dyspnea, and dyspnea on exertion, dizziness, chest pressure, and chest discomfort.  

The Veteran underwent an echocardiogram through his private physician which demonstrated an ejection fraction of 59 percent in August 2011.  No hypertrophy or dilation was noted.  An exercise stress test was completed, as well, which revealed a METs level of 7.   

The Veteran underwent another VA examination in September 2011.  The Veteran denied chest pain and reportedly walked two to three miles daily without problems.  The examiner noted that the Veteran was on continuous medication that was required for his heart disease.  The examiner noted that there was no history of rheumatic fever, heart rhythm disturbance, congestive heart failure, angina, syncope, fatigue, and dyspnea.  

The Veteran underwent a VA examination in April 2014 for his heart disability.  The Veteran denied chest pain, palpitation, and reportedly exercised twice a week.  The Veteran was on continuous medication to control his heart condition.  No congestive heart failure, cardiac arrhythmia, heart valve conditions, infections heart conditions, and pericardial adhesions were noted.  An interview-based METs test was completed and the examiner determined METs at greater than 7-10.  

Pursuant to the February 2017 Board remand to comply with the October 2016 JMR, the Veteran underwent a March 2017 VA examination for his heart where he reported good exercise tolerance.  The examiner noted that the Veteran required continuous medication to control his heart condition.  The examiner reported that there was no congestive heart failure, cardiac arrhythmia, heart valve condition, infections cardiac condition, pericardial adhesions, and cardiac dilation.  There was evidence of cardiac hypertrophy documented on the echocardiogram conducted on March 16, 2017.  The echocardiogram also revealed LVEF level at 55 percent with normal wall motion and abnormal thickness of concentric hypertrophy of the left ventricle.  The stress myocardial perfusion study done on March 11, 2017 revealed large fixed interior wall defect most compatible with myocardial scar and was negative for ischemia, with METs at 10.16.  

At the time of the March 2017 VA examination, testing revealed METs at 10.16, LVEF at 55 percent, and evidence of cardiac hypertrophy.  The Veteran did not report dyspnea, fatigue, angina, dizziness, and syncope.  The Board finds that March 2017 VA examination is adequate because the examiner appropriately relied on laboratory determinations for METs testing results.  Furthermore, the examination report contains findings responsive to the applicable rating criteria for the heart disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The findings are consistent with the 30 percent rating assigned for the entire time period on appeal based on the March 2017 finding of left ventricular hypertrophy.  As all of the examination reports prior to that date have been found inadequate, and there is no evidence that the Veteran's cardiac symptoms suddenly got worse on the date of the March 2017 VA examination, an initial 30 percent rating is warranted from April 20, 1010 to March 16, 2017.  A higher, 60 percent rating is not warranted from March 16, 2017 because acute congestive heart failure was not shown; METs testing revealed levels greater than 5; and LVEF was greater than 50 percent.  

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  Similarly, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

For the foregoing reasons, the preponderance of the evidence warrants an initial rating of 30 percent for the Veteran's CAD with revascularization and IHD and is against a rating in excess of 30 percent at any time throughout the appeal period.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.




ORDER

Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the right lower extremity (sciatic nerve) is denied.

Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity (sciatic nerve) is denied.

Entitlement to an initial rating of 30 percent, from April 20, 2010 to March 16, 2017, for service-connected CAD with revascularization and IHD is granted, subject to the regulations governing the award of monetary benefits

Entitlement to a rating in excess of 30 percent from March 16, 2017 thereafter for service-connected CAD with revascularization and IHD is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


